per curiam:
HH
El 5 de octubre de 1998 el Procurador General presentó querella contra el Ledo. Nicolás Díaz Ruiz. Le imputó vio-lar: (1) las obligaciones impuestas al notario mediante el Art. 2 de la Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. see. 2002); (2) el Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, que obliga a todo abogado desempeñarse capaz y diligentemente, desplegando su más prudente saber y habilidad, y (3) el Canon 19 del Código de Ética Pro-fesional, 4 L.P.R.A. Ap. IX, que exige mantener al cliente siempre informado de todo asunto que surja en el desarro-llo del caso que le ha sido encomendado.
Designamos Comisionado Especial al Hon. Arnaldo Ló-pez Rodríguez para que en presencia de las partes escu-chara, recibiera la prueba y nos rindiera un informe. Con vista al mismo, resolvemos.
*758I — I hH
El 27 de septiembre de 1989 el licenciado Díaz Ruiz au-torizó las Escrituras Públicas de Compraventa Núms. 36 y 37, mediante las cuales Don Fernando García Arroyo ven-dió a Don Tiburcio Figueroa Fonseca, Don Máximo Carbo Orta y esposa Doña Inés Román Díaz (Escritura Núm. 36), así como a Don Gabriel Casas Terrazas, Doña Beatriz Ali-cea Rivera, Don Héctor Luis Martínez López y su esposa Doña María Class López (Escritura Núm. 37), dos (2) pre-dios de terreno colindantes entre sí, fincas Núms. 4,555 y 4,476, respectivamente, sitas en el Barrio Espino en San Lorenzo.(1)
En su gestión notarial, el licenciado Díaz Ruiz no realizó estudio de título antes del otorgamiento de dichas escritu-ras y, en su lugar, dependió de uno entregado por el vende-dor García Arroyo. En ambas escrituras se aseveró que “[l]os compradores [Figueroa Fonseca et al.\ tienen conoci-miento de que existe un gravamen (sic) de SEIS MIL DÓ-LARES ($6,000.00) que afecta dicha propiedad”. Informe del Comisionado Especial, pág. 2. Sin embargo, García Arroyo ocultó un gravamen de primera hipoteca a favor de la Farmer’s Homes Administration por $15,913.00, consti-tuida por él.
No hay constancia que el licenciado Díaz Ruiz advir-tiera a los otorgantes, en particular a los compradores Figueroa Fonseca et al., la necesidad de una investigación registral independiente a la que le entregó García Arroyo. Tampoco presentó las escrituras al Registro de la Propie-dad ni advirtió a Figueroa Fonseca et al. sobre la necesidad de presentarlas.
Una vez advertido de ese gravamen ocultado, Figueroa Fonseca et al., con el propósito de recobrar el importe de *759esa deuda hipotecaria a favor de la Farmer’s Homes Administration, demandaron a Garcia Arroyo y al licenciado Díaz Ruiz. Al transigir la demanda, acordaron que García Arroyo cancelaría la hipoteca a favor de la Farmer’s Homes y el licenciado Díaz Ruiz pagaría a Figueroa Fonseca et al. $6,000 por los gastos incurridos en el litigio.
En su contestación a la querella, el licenciado Díaz Ruiz reiteró que Figueroa Fonseca et al. consintieron en otorgar las escrituras con el estudio de título que le entregó García Arroyo. Respecto a su inscripción, adujo que Figueroa Fon-seca et al. le solicitaron que no las presentara al Registro de la Propiedad debido a que estaba pendiente en los tribunales un pleito de daños y peijuicios contra la Autoridad de Acueductos y Alcantarillados en el que ellos eran de-mandantes y no deseaban que dicha agencia conociera sus otras propiedades.
III
En Puerto Rico, el notario representa la fe pública y no a ningún cliente en particular. In re Raya, 117 D.P.R. 797 (1986); In re Lavastida et al., 109 D.P.R. 45 (1979). Su función trasciende el acto externo de legalizar firmas.
Presupone la creación de un nivel de entendimiento y comuni-cación entre el fedante y los otorgantes que le permite a éstos formar una racional conciencia del acto en que concurren. La fe pública notarial tiene como base la voluntad ilustrada de los contratantes; no puede ser fruto de la ignorancia y la obscuridad. El notario, principal instrumento de la fe pública, tiene la indeclinable obligación de propiciar y cerciorarse de ese estado de conciencia informada supliendo las explicaciones, aclaraciones y advertencias en todo caso en que hagan falta para lograr el consentimiento enterado de los otorgantes al acto notarial. Ha de dar fe y autenticidad “conforme a las leyes” .... La sociedad debe tener en todo notario una garantía de certeza y de limpieza en los actos y contratos cuya autenticidad le en-comienda, condiciones que sólo pueden lograrse a la luz del entendimiento. (Enfasis suplido.) In re Meléndez Pérez, 104 *760D.P.R. 770, 775—776 (1998). Véanse: In re Pereira Esteves, 147 D.P.R. 147 (1998); In re Mundo Rodríguez, 146 D.P.R. 639 (1998); In re Delgado, 120 D.P.R. 518 (1988); In re Flores Torres, 119 D.P.R. 578 (1987); In re Raya, supra; Chévere v. Cátala, 115 D.P.R. 432 (1984).
El licenciado Díaz Ruiz incumplió su deber de advertir a los otorgantes la necesidad de investigar las circunstancias regístrales de las propiedades objeto de las escrituras. De advertirlo, debió hacerlo constar.
Respecto a la falta de inscripción de las escrituras en el Registro de la Propiedad, aunque la Ley Notarial de Puerto Rico no impone al notario dicha obligación, entre las funciones inherentes al ejercicio del notariado se destaca el deber de informar al comprador la necesidad de presentarlas inmediatamente. Rosas González v. Acosta Pagán, 134 D.P.R. 720 (1993). El licenciado Díaz Ruiz no hizo tales advertencias.
Más aún, según concluyó el Comisionado Especial, Hon. López Rodríguez, la excusa del licenciado Díaz Ruiz para no presentar las escrituras al Registro de la Propiedad fue el deseo de Figueroa Fonseca et al. de ocultarle al tribunal, en el que se dilucidaba un caso de daños y perjuicios, que poseían otras propiedades. Dicha conducta configura complicidad del licenciado Díaz Ruiz al ocultar información importante para la tramitación del pleito incoado; conducta en extremo reprobable.
El Canon 8 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone que:
El abogado no debe permitir que sus clientes, en el trámite de los asuntos que crean la relación de abogado y cliente, incurran en conducta que sería impropia del abogado si él la llevase a cabo personalmente. Esta norma tendrá particular aplicación en lo referente a las relaciones con los tribunales, los funciona-rios judiciales, los jurados, los testigos y las otras partes litigantes. Cuando un cliente persista en incurrir en tal con-ducta impropia, el abogado debe terminar con él sus relaciones profesionales. Véase In re Clavell Ruiz, 131 D.P.R. 500 (1992).
*761Si bien las omisiones del licenciado Díaz Ruiz no aca-rrearon mayores consecuencias y oportunamente resarció económi camente a los peijudicados, ello no lo exime de responsabilidad profesional. Sus acciones representan un pobre juicio profesional y serias faltas, no sólo en la trami-tación de su labor notarial, sino en su deber como abogado ante los tribunales y sus clientes. Tal conducta merece nuestro más enérgico rechazo.
Sin embargo, la ausencia de ulteriores daños al cliente y la indemnización que satisfizo el licenciado Díaz Ruiz por los gastos del litigio son elementos que atenúan la sanción disciplinaria. In re Cardona Ubiñas, 98 T.S.P.R. 114, 146 D.P.R. 603 (1998). Procede su suspensión del ejercicio de la notaría por el término de seis (6) meses y nuestra más enérgica censura como abogado. Requerírnosle mayor observancia de los cánones éticos, advirtiéndole de mayores sanciones disciplinarias en el futuro, de repetirse su conducta.

Se dictará la correspondiente sentencia.


 El licenciado Díaz Ruiz autorizó también la Escritura Núm. 40 el 19 de octubre de 1989, mediante la cual Don Tiburcio Figueroa Fonseca le vendió su par-ticipación en la finca Núm. 4,555 a Don Manuel González Rosario y María Teresa Carbo Román.